Name: Commission Regulation (EC) No 1824/97 of 22 September 1997 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 L 260/8 I EN I Official Journal of the European Communities 23 . 9 . 97 COMMISSION REGULATION (EC) No 1824/97 of 22 September 1997 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 6 (7) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2315/76 (3), as last amended by Regulation (EC) No 2080/96 (4), lays down that the product put up for sale must have been put into storage by the intervention agency before 1 November 1993; Whereas, in view of the development of stocks and of the request for butter coming from the market, these sales should be extended to butter taken into storage before 1 July 1996; HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 2315/76, '1 November 1993 ' is hereby replaced by '1 July 1996'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ L 206, 16 . 8 . 1996, p . 21 . 0 OJ L 261 , 25 . 9 . 1976, p . 12 . 4) OJ L 279, 31 . 10 . 1996, p. 15.